MacIntyre, J.
1. Testimony that the defendant “picked up a half-gallon boiler of liquor and started pouring it out,” and that some of the liquid fell on the floor and burned when ignited, and that it smelled like liquor, together with other evidence, supported the conviction of the defendant under an accusation charging him with possessing whisky. In this connection see Carswell v. State, 7 Ga. App. 198 (66 S. E. 488); Smith v. State, 17 Ga. App. 118 (86 S. E. 283); Brooks v. State, 19 Ga. App. 3, 8 (90 S. E. 989); Sammons v. State, 53 Ga. App. 369 (185 S. E. 923).
2. The court did not err in allowing a witness to testify that the defendant “picked up a half-gallon boiler of liquor,” over the objection that such testimony “was a conclusion of the witness.” See authorities cited above.
3. The court did not commit reversible error in allowing a witness to testify that the defendant was saturated with shine, over the objection that it is not a violation of law to possess shime, and courts do not take *241judicial cognizance that shine is intoxicating: the witness having also testified that the liquid was “shine liquor,” and the previous witness having testified several times that it was “liquor.”
Decided January 12, 1937.
Rehearing denied February 12, 1937.
B. L. LeSueur, for plaintiff in error.
George B. Bilis, solicitor, contra.

Judgment affirmed.


Broyles, G. J., and Guerry, J., eonour.